Citation Nr: 1039387	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  99-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents Educational Assistance (DEA) 
benefits under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 
1974.  He died in October 1998, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board denied the appellant's claims in 
October 2000; that denial was vacated pursuant to a May 2001 
order of the United States Court of Appeals for Veterans Claims 
(Court) granting a motion for remand from the VA General Counsel.  
Following a second Board denial in July 2002, the Court in 
January 2003 granted another motion for remand from the VA 
General Counsel.  A third Board denial, from July 2006, was 
vacated pursuant to a January 2009 Court order.  The Board has 
since obtained Veterans Health Administration (VHA) opinions, 
dated in June and July of 2010; this matter is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in 
effect for nodular lymphohistiocytic lymphoma due to exposure to 
Agent Orange (rated as 30 percent disabling) and status post 
medial meniscectomy of the left knee (zero percent disabling).

2.  The cause of the Veteran's death in October 1998 was 
adenocarcinoma of the cecum with liver metastasis; this 
disability was not shown to have been etiologically related to 
either service or to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).

2.  The criteria for entitlement to DEA benefits under 
38 U.S.C.A., Chapter 35, have not been met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. §§ 3.807 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
Veteran's death

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Additionally, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

Service connection may be granted for the cause of the Veteran's 
death if a disorder incurred in or aggravated by service either 
caused or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death; rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  

The Board observes that the Veteran died in October 1998 at a VA 
facility.  His death certificate lists adenocarcinoma of the 
cecum with liver metastasis as the immediate cause of death, with 
no underlying causes listed.  An autopsy was not performed.  

At the time of the Veteran's death, service connection was in 
effect for nodular lymphohistiocytic lymphoma due to exposure to 
Agent Orange (rated as 30 percent disabling) and status post 
medial meniscectomy of the left knee (zero percent disabling).  
The basic assertion of the appellant in this case, as indicated 
in hearing testimony from November 2005, is that the Veteran's 
service-connected nodular lymphohistiocytic lymphoma was a 
contributory cause of his death due to adenocarcinoma of the 
cecum with liver metastasis.

The Veteran's service treatment records do not contain a 
diagnosis of adenocarcinoma of the cecum with liver metastasis 
and he was not diagnosed with cancer of the cecum until many 
years after his discharge from service. Additionally, 
adenocarcinoma of the cecum, with or without liver metastasis, is 
not on the list of diseases presumed service-connected based on 
Agent Orange exposure.  The appellant has not submitted any 
competent evidence indicating that Agent Orange exposure caused 
the veteran's fatal adenocarcinoma of the cecum.

A March 1992 VA hematologic disorders-lymphatic examination 
report includes a diagnosis of non-Hodgkin's lymphoma, diagnosed 
in 1984, status post chemotherapy in 1984-1985 and again in about 
1988-1989, and with a possible recurrence.  The examiner noted 
that this was all "per history" as no records were available to 
review.  What appears to be a May 1992 progress note supplied by 
the Veteran in that same month contains the statement that he was 
not in complete remission at that time.  The claims folder 
contains VA treatment reports showing chemotherapy for lymphoma 
in 1993.  A June 1994 VA hematologic disorders examination report 
contains a diagnosis of nodular (follicular) lymphoma, with a 
history of several recurrences, chemotherapy most recently in May 
1993, and a guarded prognosis.  The disease was noted to be in 
partial remission in an August 1994 VA progress note.  A June 
1995 VA examination report contains a notation that the disease 
was probably in remission at the present time; it was further 
noted that the Veteran was being followed by a VA oncology 
department for repeated blood counts, CT scans, and examinations 
for "recurrent lymph nodes," and that chemotherapy had been 
scheduled in April, but had been cancelled on the basis of a 
negative CT scan of the abdomen.  A January 1997 VA examination, 
however, revealed an apparent recurrent lymph node over the 
anterior aspect of the upper right sternocleidomastoid muscle; it 
was also noted, however, that he had had his last course of 
chemotherapy in 1993.  

A VA treatment record from June 1998 reflects that the Veteran 
had multiple liver lesions, as well as a large mass in the right 
groin area.  It was noted that he would need chemotherapy and 
possible radiation in the near future.  An August 1998 VA 
oncology progress note, apparently completed at the request of 
the Veteran to answer questions of the Office of Disability 
Determination Services, contains a statement regarding recurrence 
of non-Hodgkin's lymphoma: "[the Veteran] has a persistent lymph 
node in the right groin which likely represents persistent 
lymphoma."  This note also contains a statement regarding the 
recent liver biopsy: "[the Veteran] recently underwent a CT 
biopsy of one of several lesions noted in the liver.  The finding 
was metastatic adenocarcinoma."  Chemotherapy was subsequently 
performed in August and September of 1998.  

The claims file contains a report of VA hospitalization in 
October 1998, which includes final diagnoses of adenocarcinoma of 
the cecum with liver metastasis and non-Hodgkin's lymphoma.  At 
that time, the Veteran was admitted following constipation of 
eight days' duration.  An examination of the abdomen revealed a 
mass in the left upper quadrant and epigastrium.  In view of the 
underlying disease, the Veteran elected to be on a "do not 
resuscitate" protocol and died during the hospitalization.   A 
separate VA general surgery consultation report indicates that 
the Veteran had a past medical history of non-Hodgkin's lymphoma 
with a history of recurrence for which he received two rounds of 
chemotherapy.  Stage 4 colon cancer with metastasis to the liver 
was also noted.  It was noted that, following the discovery of 
the metastatic adenocarcinoma, the Veteran was started on 
chemotherapy in August and received a second cycle of 
chemotherapy in September.  The examining doctor noted that bowel 
obstruction was "likely secondary to the cecal mass but could 
also be due to recurrent lymphoma."  

In January 1999, the Veteran's "chart" was reviewed by a VA 
doctor for an opinion.  This doctor noted that she had examined 
the Veteran in February 1995.  In the opinion, the examiner 
recited the Veteran's history of several recurrences of his 
lymphoma treated with several chemotherapy regimens; she noted 
that apparently the last chemotherapy was in approximately April 
1993.  She then went on to recite the history of the Veteran's 
diagnosis of adenocarcinoma of the cecum with liver metastases 
and his subsequent VA hospitalization and death in October 1998.  
The examiner further stated that she knew of no relationship 
between non-Hodgkin's lymphoma and the development of 
adenocarcinoma of the cecum.  She also noted that the Veteran's 
death summary documented a past history of non-Hodgkin's lymphoma 
but had no description of any current findings or evidence of 
recurrence of the lymphoma.  In summary, the examiner found no 
evidence to support a relationship between the adenocarcinoma of 
the cecum and the previous diagnosis of non-Hodgkin's lymphoma.  

In its January 2009 decision, the Court found the January 1999 VA 
opinion to be inadequate, as it did not account for the January 
1997 and August 1998 diagnoses of active non-Hodgkin's lymphoma, 
the June 1998 statement as to the need for chemotherapy, and the 
chemotherapy treatment in August and September of 1998.  

Accordingly, the Board requested a VHA opinion on this matter.  
In June 2010, a VHA doctor who reviewed the claims file opined 
that it was not likely that the service-connected lymphoma caused 
or contributed to the death of the Veteran, or caused or worsened 
beyond natural progression the adenocarcinoma of the cecum; and 
that the chemotherapy courses that the Veteran received in August 
and September of 1998 were not indicated for the lymphoma but 
were instead given for the treatment of his colon adenocarcinoma.  
In a follow-up opinion from July 2010, the VHA doctor addressed 
in more detail the possibility of a causal relationship between 
lymphoma and adenocarcinoma of the cecum.  This doctor noted that 
16 percent of all cancers were due to second malignancies.  Based 
upon the SEER Data (1973-2000) for non-Hodgkin's lymphoma 
survivors, an overall risk of 12.3 percent at 25 years was 
observed, as compared to the general population.  This risk was 
also increased for those diagnosed with non-Hodgkin's lymphoma 
less than 30, 30 to 50 and 50 to 69 years of age.  The doctor 
listed several cancers for which a significantly increased risk 
for secondary malignancies had been noted but indicated that 
colon cancer was not included in the list of malignancies 
associated with a significant risk after prior development and 
treatment of non-Hodgkin's lymphoma.  As to his conclusion that 
the chemotherapy in 1998 was for adenocarcinoma of the cecum and 
not lymphoma, the doctor noted that the drugs used for the 
Veteran were FDA-approved and indicated "for the treatment of 
colon cancer not lymphoma."

The Board first notes that it is neither contended nor shown that 
the service-connected status post medial meniscectomy of the left 
knee was a contributory cause of the Veteran's death or of his 
fatal cecal adenocarcinoma. Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, and/or service-connected 
disease or injuries of any evaluation (even though evaluated as 
100 percent disabling) but of a quiescent or static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions, would not be held to have 
contributed to death primarily due to unrelated disability.  38 
C.F.R. § 3.312(c)(2).

The Board also notes that there is no evidence whatsoever 
indicating that the Veteran's adenocarcinoma of the cecum with 
liver metastasis, which caused his death, was first manifest in 
service or within one year thereafter or was etiologically 
related to the service-connected left knee disorder.  The 
question thus becomes whether the service-connected non-Hodgkin's 
lymphoma contributed to cause the Veteran's death due to 
adenocarcinoma of the cecum with liver metastasis.  

The Board is aware that the Veteran was treated for possible 
recurrences of lymphoma in the years preceding his death and has 
considered the October 1998 VA doctor's statement that the 
Veteran's bowel obstruction was "likely secondary to the cecal 
mass but could also be due to recurrent lymphoma."  The 
probative value of this statement, however, is markedly reduced 
by the speculative language used by the doctor.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish a causal relationship); Warren v. Brown, 6 Vet. App. 4, 
6 (1993) (a doctor's statement framed in terms such as "could 
have been" is not probative).  Although there is evidence to 
suggest that the lymphoma was perhaps not in complete remission 
at the time of death, there is no other medical opinion of record 
suggesting a causal relationship between lymphoma and the 
adenocarcinoma of the cecum with liver metastasis that caused the 
Veteran's death.

By contrast, the VHA doctor who provided opinions in 2010 used 
much more definite language in determining that the two cancers 
were not related, either in terms of direct causation or 
aggravation.  This fact alone renders the VHA doctor's opinion 
more probative than the October 1998 speculative opinion.  
Moreover, the VHA doctor reviewed the entire claims file in 
making his opinion.  See Owens v. Brown, 7 Vet. App. at 433 (an 
opinion that is based upon a review of the medical evidence has 
more probative value than one based merely on the Veteran's 
reported history).  

The only other evidence in support of this claim is the 
appellant's own opinion, as articulated during her November 2005 
VA hearing.  Such lay evidence can be competent and sufficient to 
establish a diagnosis if the lay person is: (1) competent to 
identify the condition, (2) reporting a contemporaneous medical 
diagnosis, and (3) describing symptoms at the time supporting a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the present case, 
however, the relevant question is not of a diagnosis but of the 
claimed causal relationship between the disease causing the 
Veteran's death and a service-connected disability.  A probative 
opinion as to such a matter of medical etiology would require 
training, credentials, or expertise, which the appellant has not 
been shown to possess in this case.  See Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007).  Accordingly, it is the view of the 
Board that the appellant's lay opinion is not probative as to 
this matter.  The same holds true for the Veteran's brother, who 
provided a statement in October 2005.  

Overall, the Board concludes that no disabilities incurred either 
as a result of service or as secondary to a service-connected 
disability caused the Veteran's death or contributed 
substantially or materially to cause his death.  Therefore, the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the claimant when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the current 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

II.  DEA benefits

Basic eligibility for DEA benefits exists under 38 C.F.R. § 
3.807(a) if the Veteran: (1) was discharged from service under 
conditions other than dishonorable, or died in service; and (2) 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence at 
the date of the Veteran's death; or (4) died as a result of a 
service-connected disability.  This section also contains 
provisions as to members of the Armed Forces on active duty that 
are not pertinent in the case of this Veteran.

In this case, the Veteran did not have a permanent total service-
connected disability at the time of his death, and, as decided 
above, the cause of his death has not been shown to be service-
related.  Accordingly, in the absence of a legal basis for 
entitlement, the claim for DEA benefits is denied.  38 U.S.C.A. § 
3501; 38 C.F.R. § 3.807; see also Sabonis v. Brown, 6 Vet. App. 
426 (1994).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, the appellant's claims had been appealed and the 
Board had denied the claims in October 2000 prior to enactment of 
the current duties to notify and assist in November 2000.  Thus, 
the Court's May 2001 order returned the matter to the Board at 
the motion of the Secretary of VA for the Board to address 
whether these duties had been met.  In its July 2002 decision, 
the Board concluded that these duties had been met, but the 
Court's order in January 2003 again returned the matter to the 
Board upon motion by the Secretary of VA so that the Board could 
again address whether these duties had been met.  The Board 
remanded the appeal in September 2003 to ensure that these duties 
had been satisfied.  Consequently, notice fulfilling the 
requirements of 38 C.F.R. § 3.159(b) as to the service connection 
claim was furnished to the appellant in a corrective April 2004 
letter.  The claim was later readjudicated in a November 2005 
Supplemental Statement of the Case.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Any deficiencies of notification 
as to VA's practices in assigning disability evaluations and 
effective dates for those evaluations are not prejudicial, as the 
claim is being denied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, further notice on the DEA benefits 
claim is not required, as that claim is being denied as a matter 
of law.  38 C.F.R. § 3.159(b)(3)(ii).

While the April 2004 notice letter set forth the criteria for 
service connection for the cause of the Veteran's death, it did 
not specifically list the Veteran's service-connected 
disabilities.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
However, the appellant's representative discussed the causal role 
of the service-connected lymphoma in an August 2008 brief, and 
the Court indicated that "VA provided adequate notice" in its 
January 2009 decision.  Therefore, any notice errors in this 
regard have not been prejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all reported medical treatment.  VA has also obtained several 
opinions as to the etiology of the Veteran's cause of death.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DEA benefits under 38 U.S.C.A., Chapter 35, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


